DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit of US Application No. 62/184,316 filed June 25,
2015.
Status
This Office Action is in response to Applicants' Remarks filed on October 1, 2021 in which Claims 4, 7-19, 21, 22, 30 and 31 are cancelled.  Claims 1-3, 5, 6, 20 and 23-29 are pending in the instant application, which will be examined on the merits herein.

The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 20 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al (JP 2005-034046, provided with the PTO-892 filed 12/21/2020) in view of Kirkpatrick et al (US Publication No. 2008/0251067 A1, provided with the PTO-892 4/01/2021).
Applicant claims method of producing a purified starch having less than 20 parts per million of the gluten protein, the method comprising the steps of: obtaining a slurry of 
The Takashi et al JP publication discloses a method for eliminating allergen contained in wheat starch which is a method to eliminate protein such as gluten adhered to wheat starch, which comprises the steps of adding protease to dispersion liquid comprising wheat starch followed by making the protease react to the liquid under such a condition as to have optimal pH and an optimal temperature; dehydrating the wheat starch dispersion liquid after reaction followed by subjecting the protease to water washing to eliminate part of the protease; and heating the protease at deactivation temperature to dry it so as to deactivate the remaining part of the protease (see the information under the overview on page 2).  Example 1 of the Takashi et al JP publication discloses endopeptidase as a protease being added to wheat starch dispersion and allowed to react under optimum pH conditions (specifically, pH 7.0) and optimum temperature (specifically, 50 ºC).  After the reaction, the Takashi et al publication discloses that the starch was dehydrated, heated at a temperature of 70 ºC 
The instantly claimed method of producing a purified starch having less than 20 parts per million (ppm) differs from the production method of wheat starch having less than 20 ppm disclosed in the Takashi et al JP publication by reciting a gluten protein of about 600 ppm or less for the initial starch.  The Takashi et al publication does not disclose the gluten protein amount of the initial starch. The instant specification suggests that the initial starch is derive from a natural source containing gluten of about 600 ppm gluten protein or less (see paragraph no. [0013]). The instant specification further suggests that Alcalase, which is a protease, is effective in reducing gluten protein levels below the 20 ppm level in initial starches having gluten present at up to at least 600 ppm.  The wheat starch disclosed in the Takashi et al publication being produced to have gluten protein less than 20 ppm by reacting the starch with protease (see Examples 1-3) can be considered to meet the conditions for having an initial starch level of 600 ppm or less in view of the similar method steps to the instant claims used to produce starch having gluten protein less than 20 ppm.
 	The ELISA tests recited in instant Claim 29 used to perform testing of the purified starch are known testing procedures and do not further limit the instantly claimed method of processing a starch to produce purified starch.

The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Takashi et al JP publication with the teaching of the Kirkpatrick et al US publication to reject the instant claims since both references disclose preparation of starch products.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the starch slurry treated in the Takashi et al JP publication with a starch slurry having a specific gravity that falls within the range from about 18º to about 25º Baume in view of the recognition in the art, as suggested by the Kirkpatrick et al publication, that such starch is amenable to the preparation of gluten-free starch in food products for increase health.
Response to Arguments
Applicant's arguments filed October 1, 2021 have been fully considered but they are not persuasive.  Applicant argue against the rejection of the claimed invention on the ground that the instantly claimed invention recite a reaction time of about 2 hours, while the Takashi et al publication teaches much shorter reaction times at about 20 to about 60 minutes.  However, this argument is not persuasive since the Takashi et al publication discloses an amount of protein (allergen or gluten) per reaction time (1 hour and 3 hours) in the wheat starch obtained was 0 ppm, which suggests a reaction time that embraces the 2 hours reaction time recited in the instantly claimed invention.  Applicant argument regarding the treatment reaction temperature of about 80ºF to about 120ºF (26-49ºC) is not persuasive since the Takashi et al publication discloses the use .
Applicants argue that the specific gravity of starch slurry disclosed in the Kirkpatrick US publication cannot provide any useful process information for an enzymatic reaction.  This argument is persuasive since the Kirkpatrick US publication is only cited to show that the specific gravity of 21.0 in the Kirkpatrick et al publication falls within the specific gravity of from about 18º to about 25º Baume recited in instant Claim 1 and thus is a known reaction parameter for starch slurries.
Accordingly, the rejection Claims 1-3, 5-8, 20 and 23-29 under 35 U.S.C. 103 as being unpatentable over Takashi et al (JP 2005-034046) in view of Kirkpatrick et al (US Publication No. 2008/0251067 A1) is maintained for the reasons of record.

Summary
No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623